                                                     April 21, 2020


VIA ECF FILING

The Honorable Peggy Kuo
Magistrate Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:       In re: Propecia (Finasteride) Products Liability Litigation
                 Paul Dawson v. Merck & Co., Inc. and Merck Sharp & Dohme Corp.,
                 Case No. 1:12-cv-01876 (BMC)(PK)
                 Request for Extension to Submit Supplemental Information


Dear Magistrate Judge Kuo:

        Counsel for Defendants Merck & Co., Inc. and Merck Sharp & Dohme Corp.
(collectively “Merck”) submit this letter to request an extension of time until April 29, 2020, to
submit Merck’s supplemental briefing concerning the documents at issue in the above referenced
matter. Currently, Merck’s supplemental briefing is due April 23, 2020, per the Court’s order
following oral argument. Counsel for Merck contacted counsel for Reuters America LLC
(“Reuters”) to discuss the requested extension of time, and counsel for Reuters does not oppose
and consents to Merck’s request for an extension of time.




                                                                     Respectfully submitted,


                                                                     /s/ Charles F. Morrow
                                                                     Charles F. Morrow
                                                                     chip.morrow@butlersnow.com
                                                                     Butler Snow LLP
                                                                     6075 Poplar Avenue, Suite 500
                                                                     Memphis, TN 38119
                                                                     (901) 680-7200



                                                   CHARLES F. MORROW                         Suite 500
                      PO Box 171443                     901.680.7317                         6075 Poplar Avenue
             Memphis, TN 38187-1443             Chip.Morrow@butlersnow.com                   Memphis, Tennessee 38119


                                      T 901.680.7200 • F 901.680.7201 • www.butlersnow.com
                                                      BUTLER SNOW LLP
April 21, 2020
Page 2

                                                    Counsel for Merck & Co., Inc. and Merck
                                                    Sharp & Dohme Corp.


                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that a copy of the foregoing has been served upon all
registered attorneys electronically using the court’s ECF system this 21st day of April, 2020.


                                                    /s/ Charles F. Morrow
                                                    Charles F. Morrow




       52699869.v1
